        Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.




 State of Colorado, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.



                                     JOINT STATUS REPORT

       In accordance with the Court’s Minute Order issued on August 31, the parties in

State of Colorado v. Google LLC submit the following Joint Status Report to the Court

concerning any issues relating to the data deposition.

       Google served its responses and objections and identified a witness for Plaintiff

States’ 30(b)(6) data deposition notice on September 3. On September 8, the parties agreed

to hold the deposition remotely on Friday, September 24. The parties met and conferred on

September 10 regarding Google’s responses and objections. There are no current disputes

regarding Google’s responses and objections.
        Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 2 of 20




  I.   The Plaintiff States’ Position Statement

       Plaintiff States write separately to update the Court on the disputed issue from the

August 31 Status Conference regarding Google’s position on providing written responses in

advance of the 30(b)(6) data deposition. Google has now advised us that it will not respond

to Plaintiff States’ August 6 letter in advance of the deposition, apparently on the ground

that the Plaintiff States acknowledged to the Court that we could not compel a response.

Email from K. Smurzynski to J. Conrad, September 13, 2021. Google’s recent position is

inconsistent with the representations Google made to the Court during the July and August

Status Conferences concerning the benefits of providing information in writing before the

data deposition.

       Shortly after serving the 30(b)(6) data deposition notice, Plaintiff States notified Google

that we intended to provide a detailed follow-up letter that would serve as a roadmap to the

deposition. The goal of this letter was twofold. First, it would assist Google in preparing for the

deposition. Second, it would allow the Parties to identify topics that could be feasibly addressed

in writing prior to the deposition, so questioning could be streamlined and potentially narrowed.

Plaintiff States asked Google to respond to this letter “because we thought that would speed the

process, not because we thought Google was under a legal obligation to answer.” August 31,

2021 Hr’g. Tr. 54:10-12. Moreover, this process was endorsed by Google during the July 30

Status Conference. Hr’g. Tr. 18:11-13 (“In my experience, these types of technical data

questions are best addressed almost in written correspondence….”).

       During the August 31 Status Conference, the Court recognized that, while the Plaintiff

States had not sought an order requiring a response, Hr’g. Tr. 55:15-19 (“Mr. Sallet has now said

there's -- he doesn't view the questions that were posed as something that you are required to




                                                 2
        Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 3 of 20




respond to, and I think Google's concern was that it seemed -- that it was being asked to, under

compulsion, answer these questions), written responses would contribute to a more efficient

deposition:

       The Court: I think I’ve tried to encourage and promote throughout, which is, to
       the extent the parties can communicate to narrow and create efficiencies, all the
       better. And to the extent that Google is in a position to answer some of these
       questions in advance, maybe it takes the questions off the table. At a minimum, it
       arguably will at least streamline the questioning, because they’ll have some
       answers already. I think it’s unrealistic to expect that a written answer will
       foreclose any follow-up questions; that’s just not in a the DNA of lawyers to behave
       in that way. …see if you all can work together toward using that – what Mr. Sallet
       and Colorado have produced as a way of creating efficiencies for the 30(b)(6)….”

August 31, 2021 Hr’g Tr. 55:20 (emphasis added).

       Mr. Schmidtlein: We will, as always, heed your guidance and instruction on that,
       and we will work with our client and review the questions. And, you know, I think
       you correctly guessed that, you know, some of the questions are more easily
       answered than others, some we think are probably not appropriate, but we will use
       them as a guide, if we can, to help make the deposition as efficient as possible.”

August 31, 2021 Hr’g. Tr. 56:14-21 (emphasis added).

       Despite these representations, Google has now stated that it has no intention of

substantively responding to Plaintiff States’ August 6 letter in advance of the deposition. These

actions are at odds with Google’s representations during the July and August Status Conferences

and illustrate Google’s recalcitrance in responding to Plaintiff States’ data requests.

 II.   Google’s Position Statement

       On September 13, the plaintiffs in State of Colorado v. Google LLC (the “Plaintiff

States”) notified Google that they “intend to inform the Court in the September 15 JSR of

Google’s refusal to engage in written responses to Plaintiff State’s August 6 letter.” Sept.

13, 2021 Email from J. Conrad. The Plaintiff States subsequently confirmed that they are

not seeking any relief, as they “intend to merely ask the Court to consider whether Google’s




                                                  3
        Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 4 of 20




current conduct is consistent with” the “representations made to the Court in the July and

August Status Conferences.” Sept. 14, 2021 Email from J. Conrad. Nor could they properly

seek any such relief, having represented to the Court at the last status conference that they

are not “asking for Google to respond to these inquiries in writing.” Aug. 31, 2021 Hr’g Tr.

53:9-16. Although Google is not providing written responses to the dozens of questions

posed by the Plaintiff States on August 6, consistent with Google’s representations at the

August 31 hearing, it has used and will continue to use them “as a way of creating

efficiencies for the 30(b)(6)” deposition scheduled for September 24. Id. 56:6-21.

       Simply put, there is no issue for the Court to decide. Given the Plaintiff States’

insistence on nonetheless submitting a position statement, Google respectfully provides the

following overview of the apparent disconnect.

       A.      The Plaintiff States’ Requests for Search Logs Data and Rule 30(b)(6) Notice

       The parties have engaged in “months of meet-and-confers and exchanges of informal

correspondence” regarding the Plaintiff States’ requests for certain session logs data. Aug. 27,

2021 Joint Status Report (D.I. 189) at 12 (Plaintiff States’ position statement). On a near-weekly

basis from mid-April through mid-July, Google provided detailed responses to an expanding and

shifting set of requests for information that the Plaintiff States asserted would “inform a data

request that Plaintiff States intend to make on a future date.” See May 24, 2021 Joint Status

Report (D.I. 135) at 4; see also, e.g., June 11, 2021 Joint Status Report (D.I. 144) at 1; June 16,

2021 Joint Status Report (D.I. 148) at 1; June 24, 2021 Joint Status Report (D.I. 149) at 3

(Plaintiff States and Google jointly reporting that “Plaintiff States have asked detailed questions

regarding Google’s data, and Google has answered or is working to answer those questions”).

Throughout this process, Google has endeavored to provide prompt answers (both written and




                                                  4
        Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 5 of 20




verbal) to the Plaintiff States’ myriad questions, regardless of whether they were basic inquiries

about terminology that the Plaintiff States could have answered on their own or sweeping

questions about Google’s retention and analysis of data that should have been presented through

interrogatories. In parallel, Google has invested substantial resources in creating bespoke

processes to collect the voluminous session logs data that the Plaintiff States have requested. See,

e.g., July 30, 2021 Hr’g Tr. 35:5-40:11.

       Although that should have been more than enough to allow the Plaintiff States to serve

the further data requests that they state they contemplate, the Plaintiff States decided on July 22

to request a 30(b)(6) deposition of Google. Given the technical nature of the topics, the notice

was notably terse, with seven topics framed by a handful of examples and subparts. From

Google’s perspective, it was unclear why a 30(b)(6) deposition would be useful given that it had

provided ample information about the session logs data over the course of approximately three

months. As undersigned counsel for Google observed the week after receiving the notice: “In my

experience, these types of technical data questions are best addressed in written correspondence,

almost like informal interrogatories,” rather than through a deposition. Id. 18:7-17. The Plaintiff

States disagreed that the “months of meet-and-confers and exchanges of informal

correspondence” provided the requisite information about the search logs data and indicated their

preference to proceed with the noticed deposition. Aug. 27, 2021 Joint Status Report (D.I. 189)

at 12. Accordingly, Google served its objections to the 30(b)(6) notice, designated a witness, and

confirmed that the deposition will proceed on September 24.

       B.      The Plaintiff States’ Additional Written Questions

       Notwithstanding the service of a Rule 30(b)(6) notice, the Plaintiff States still sent

Google’s counsel a 19-page letter seeking answers to more than 100 questions (including sub-




                                                 5
           Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 6 of 20




questions) on August 6, approximately two weeks after serving the deposition notice. When

Google indicated that it would review the questions as part of its deposition preparation, but not

answer them in advance of the deposition, the Plaintiff States raised the issue in advance of the

last status conference and the Court resolved it, with counsel for the Plaintiff States agreeing that

Google did not have to provide written responses to the questions. See Aug. 31, 2021 Hr’g Tr.

53:9-16. The Plaintiff States’ attempt to raise this issue again should be rejected for at least three

reasons.

       First, there is no rule or other authority requiring a written response to the August 6

questions. As Google previously explained, “nothing in the Federal Rules or the Case

Management Order requires Google to respond to the very long series of informal questions that

the States have posed.” Aug. 27, 2021 Joint Status Report (D.I. 189) at 14. And, most notably,

the Plaintiff States have not argued otherwise in the parties’ discussions about this issue.1

       Second, the Plaintiff States represented to the Court only a few weeks ago that they are

not seeking a written response to the questions. The Plaintiffs States’ August 27 submission

noted that Google was not planning to respond to the questions in writing unless a commitment

to provide written responses allows for a narrowing of the scope of the 30(b)(6) deposition, but

the submission did not ask the Court to compel Google to provide written responses to any of the

questions. See id. at 13-14. Pointedly, when questioned by the Court, the Plaintiff States

expressly stated that they were not seeking written responses to the August 6 questions:

       The Court: Let’s talk about the responses to these questions. And, I guess, Mr. Sallet,
       what are you looking for at this point? … I mean, are you asking for Google to respond
1
  As the Court observed, the questions in the letter “feel like interrogatories.” Aug. 31, 2021 Hr’g
Tr. 51:9-13. If treated as interrogatories, the August 6 letter would have exceeded the number
that Plaintiffs collectively are allowed for the entire case. See Amended Scheduling and Case
Management Order (D.I. 108-1) at 10 (specifying that “[e]ach side is limited to [40]
interrogatories in total (including discrete subparts), and an additional [35] contention
interrogatories” (footnote omitted)).


                                                  6
        Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 7 of 20




       to these inquiries in writing?

       Mr. Sallet: We are not, Your Honor.

Aug. 31, 2021 Hr’g Tr. 53:9-16; see also id. 55:10-19 (explaining that “it’s not clear to me

there’s anything I need to resolve on this topic, given that Mr. Sallet has now said there’s -- he

doesn’t view the questions that were posed as something that you are required to respond to”).

       Third, Google never represented that it would provide written responses to the August 6

questions. As indicated above, Google observed at the July hearing that the “types of technical

data questions” reflected in the seven topics in the Plaintiffs States’ 30(b)(6) notice often “are

best addressed almost in written correspondence” of the kind that the “parties have been

informally doing … for weeks and weeks and weeks now.” July 30, 2021 Hr’g Tr. 18:7-17. But

of course that was not an invitation to the Plaintiff States to both require written responses to

over 100 questions and also take a deposition on the same questions. Google likewise did not

agree at or after the August 31 hearing to provide written responses to dozens of questions that

“feel like interrogatories” but are not captioned as such and do not count against the discovery

limits reflected in the Case Management Order. See Aug. 31, 2021 Hr’g Tr. 51:8-13. In response

to the Court’s instruction that the parties “work together toward using” the August 6 questions

“as a way of creating efficiencies for the 30(b)(6),” Google observed that “some of the questions

are more easily answered than others, some we think are probably not appropriate, but we will

use them as a guide, if we can, to help make the deposition as efficient as possible.” Id. 55:10-

56:21. That is exactly what Google has done and continues to do.




                                                  7
       Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 8 of 20




Dated: September 15, 2021          Respectfully submitted,

                             By:   /s/ Joseph M. Conrad
                                   Joseph M. Conrad (NE #27174)
                                   Assistant Attorney General
                                   Nebraska Department of Justice
                                   Office of the Attorney General
                                   2115 State Capitol
                                   Lincoln, NE 68509
                                   Telephone: (402) 471-3840
                                   Email: joseph.conrad@nebraska.gov

                                   Counsel for Plaintiff State of Nebraska


                                   Jonathan B. Sallet, Special Assistant
                                   Attorney General (D.C. Bar No. 336198)
                                   Steven Kaufmann, Deputy Attorney General
                                   (D.C. Bar No. 1022365 inactive)
                                   Diane R. Hazel, First Assistant Attorney
                                   General (D.C. Bar No. 1011531 inactive)
                                   Matt Schock, Assistant Attorney General
                                   (D.C. Bar No. 1531265)
                                   Carla Baumel, Assistant Attorney General
                                   Colorado Office of the Attorney General
                                   1300 Broadway, 7th Floor
                                   Denver, CO 80203
                                   Tel: 720-508-6000
                                   Jon.Sallet@coag.gov
                                   Steve.Kaufmann@coag.gov
                                   Diane.Hazel@coag.gov
                                   Matt.Schock@coag.gov
                                   Carla.Baumel@coag.gov

                                   Counsel for Plaintiff Colorado




                                      8
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 9 of 20




                            William F. Cavanaugh , Jr.
                            PATTERSON BELKNAP WEBB & TYLER LLP
                            1133 Avenue of the Americas, Suite 2200
                            New York, NY 10036-6710
                            212-335-2793
                            Email:wfcavanaugh@pbwt.com

                            Counsel for Plaintiffs Colorado and
                            Nebraska


                            Brunn W. (Beau) Roysden III, Solicitor
                            General Michael S. Catlett, Deputy Solicitor
                            General Dana R. Vogel, Unit Chief Counsel
                            Christopher M. Sloot, Assistant Attorney
                            General
                            Arizona Office of the Attorney General 2005
                            North Central Avenue
                            Phoenix, Arizona 85004
                            Tel: (602) 542-3725
                            Dana.Vogel@azag.gov

                            Counsel for Plaintiff Arizona


                            Max Merrick Miller
                            Attorney General's Office for the State of
                            Iowa1305 East Walnut Street, 2nd Floor
                            Des Moines, IA 50319
                            (515) 281-5926
                            Max.Miller@ag.Iowa.gov

                            Counsel for Plaintiff Iowa


                            Elinor R. Hoffmann
                            John D. Castiglione
                            Morgan J. Feder
                            Office of the Attorney General of New York
                            28 Liberty Street, 21st Floor
                            New York, NY 10005 212-416-8513
                            elinor.hoffmann@ag.ny.gov
                            john.castiglione@ag.ny.gov
                            morgan.feder@ag.ny.gov

                            Counsel for Plaintiff New York



                               9
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 10 of 20




                             Jonathan R. Marx
                             Jessica Vance Sutton
                             North Carolina Department of Justice
                             114 W. Edenton St.
                             Raleigh, NC 27603
                             919-716-6000
                             Jmarx@Ncdoj.gov
                             jsutton2@ncdoj.gov

                             Counsel for Plaintiff North Carolina


                             Robert B. Harrell, Sr.
                             J. David McDowell
                             Jeanette Pascale
                             Christopher Dunbar
                             Office of The Attorney General & Reporter
                             P.O. Box 20207 Nashville, TN 37202
                             615-741-3519
                             david.mcdowell@ag.tn.gov
                             jenna.pascale@ag.tn.gov
                             chris.dunbar@ag.tn.gov
                             brant.harrell@ag.tn.gov

                             Counsel for Plaintiff Tennessee


                             Scott R. Ryther
                             Tara Pincock
                             Attorney General's Office Utah
                             160 E 300 S, Ste 5th Floor
                             PO Box 140874
                             Salt Lake City, UT 84114 801-366-0305
                             sryther@agutah.gov
                             tpincock@agutah.gov

                             Counsel for Plaintiff Utah




                               10
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 11 of 20




                             Jeff Pickett
                             Senior Assistant Attorney General
                             jeff.pickett@alaska.gov
                             State of Alaska, Department of Law
                             Office of the Attorney General
                             1031 W. Fourth Avenue, Suite 200
                             Anchorage, Alaska 99501
                             Tel: (907) 269-5100

                             Counsel for Plaintiff Alaska


                             Nicole Demers
                             State of Connecticut
                             Office of the Attorney General
                             165 Capitol Avenue, Ste 5000
                             Hartford, CT 06106
                             860-808-5202
                             nicole.demers@ct.gov

                             Counsel for Plaintiff Connecticut


                             Michael Andrew Undorf
                             Delaware Department of Justice
                             Fraud and Consumer Protection Division
                             820 N. French St., 5th Floor
                             Wilmington, DE 19801
                             302-577-8924
                             michael.undorf@delaware.gov

                             Counsel for Plaintiff Delaware


                             Catherine A. Jackson (D.C. Bar No.
                             1005415)
                             Elizabeth Gentry Arthur
                             David Brunfeld
                             Office of the Attorney General for the
                             District of Columbia
                             400 6th Street NW Washington, DC 20001
                             202-724-6514
                             catherine.jackson@dc.gov
                             elizabeth.arthur@dc.gov
                             david.brunfeld@dc.gov

                             Counsel for Plaintiff District of Columbia


                               11
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 12 of 20




                             Leevin Taitano Camacho,
                             Attorney General
                             Fred Nishihira, Chief,
                             Consumer Protection Division
                             Benjamin Bernard Paholke, Assistant
                             Attorney General
                             Office of the Attorney General of Guam
                             590 S. Marine Corps Drive, Suite 901
                             Tamuning, Guam 96913
                             Tel: (671)-475-3324
                             bpaholke@oagguam.org

                             Counsel for Plaintiff Guam


                             Rodney I. Kimura
                             Office of the Attorney General of Hawaii
                             Commerce & Economic Development
                             425 Queen Street
                             Honolulu, HI 96813
                             808-586-1180
                             rodney.i.kimura@hawaii.gov

                             Counsel for Plaintiff Hawaii


                             Brett DeLange
                             John K. Olson
                             Office of the Idaho Attorney General
                             Consumer Protection Division
                             954 W. State St., 2nd Fl.
                             PO Box 83720
                             Boise, ID 83720-0010
                             208-334-4114
                             brett.delange@ag.idaho.gov
                             john.olson@ag.idaho.gov

                             Counsel for Plaintiff Idaho




                               12
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 13 of 20




                             Blake Harrop
                             Joseph Chervin
                             Office of the Attorney General of Illinois
                             100 W. Randolph St.
                             Chicago, IL 60601
                             312-793-3891
                             bharrop@atg.state.il.us
                             jchervin@atg.state.il.us

                             Counsel for Plaintiff Illinois


                             Lynette R. Bakker
                             Office of the Attorney General of Kansas
                             Consumer Protection & Antitrust
                             120 S.W. 10th Avenue, Ste 2nd Floor
                             Topeka, KS 66612-1597
                             785-368-8451
                             lynette.bakker@ag.ks.gov

                             Counsel for Plaintiff Kansas


                             Christina M. Moylan
                             Office of the Attorney General of Maine
                             6 State House Station
                             Augusta, ME 04333-0006
                             207-626-8838
                             christina.moylan@maine.gov

                             Counsel for Plaintiff Maine


                             Schonette J. Walker Assistant Attorney
                             General
                             Deputy Chief, Antitrust Division
                             Gary Honick
                             Assistant Attorney General
                             Office of the Attorney General
                             200 St. Paul Place, 19th Floor
                             Baltimore, MD 21202
                             410-576-6480
                             swalker@oag.state.md.us
                             ghonick@oag.state.md.us

                             Counsel for Plaintiff Maryland



                               13
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 14 of 20




                             Matthew B. Frank, Assistant Attorney General
                             Antitrust Division
                             William T. Matlack, Assistant Attorney
                             General Chief, Antitrust Division
                             Michael B. MacKenzie, Assistant Attorney
                             General
                             Deputy Chief, Antitrust Division
                             Office of the Attorney General
                             One Ashburton Place, 18th Fl.
                             Boston, MA 02108
                             Tel: (617) 727-2200
                             Matthew.Frank@mass.gov
                             William.Matlack@mass.gov
                             Michael.Mackenzie@mass.gov

                             Counsel for Plaintiff Massachusetts


                             Justin Moor, Assistant Attorney General
                             445 Minnesota Street, Suite 1400
                             St. Paul, Minnesota 55101-2130
                             (651) 757-1060
                             justin.moor@ag.state.mn.us

                             Counsel for Plaintiff Minnesota


                             Marie W.L. Martin
                             Michelle Christine Newman
                             Lucas J. Tucker
                             Nevada Office of the Attorney General
                             Bureau of Consumer Protection
                             100 N. Carson Street Carson City, NV
                             89701
                             775-624-1244
                             mwmartin@ag.nv.gov
                             mnewman@ag.nv.gov
                             ltucker@ag.nv.gov

                             Counsel for Plaintiff Nevada




                               14
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 15 of 20




                             Brandon Garod
                             Office of Attorney General of New
                             Hampshire
                             33 Capitol Street
                             Concord, NH 03301
                             603-271-1217
                             brandon.h.garod@doj.nh.gov

                             Counsel for Plaintiff New Hampshire


                             Bryan Steven Sanchez
                             Isabella R. Pitt
                             Yale A. Leber
                             New Jersey Attorney General's Office
                             124 Halsey Street, 5th Floor
                             Newark, NJ 07102
                             239-822-6123
                             bryan.sanchez@law.njoag.gov
                             Isabella.pitt@law.njoag.gov
                             Yale.leber@law.njoag.gov

                             Counsel for Plaintiff New Jersey


                             Mark F. Swanson
                             Cholla Khoury
                             New Mexico Office of the Attorney General
                             408 Galisteo St.
                             Santa Fe, NM 87504
                             Tel: 505.490.4885
                             mswanson@nmag.gov
                             ckhoury@nmag.gov

                             Counsel for Plaintiff New Mexico




                               15
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 16 of 20




                             Parrell D. Grossman
                             Director
                             Elin S. Alm
                             Assistant Attorney General
                             Consumer Protection & Antitrust Division
                             Office of the Attorney General
                             1050 E. Interstate Ave., Suite 200
                             Bismarck, ND 58503
                             701-328-5570
                             pgrossman@nd.gov
                             ealm@nd.gov

                             Counsel for Plaintiff North Dakota


                             Beth Ann Finnerty
                             Mark Kittel
                             Jennifer Pratt
                             Office of The Attorney General of Ohio,
                             Antitrust Section
                             30 E Broad Street, 26th Floor
                             Columbus, OH 43215
                             614-466-4328
                             beth.finnerty@ohioattorneygeneral.gov
                             mark.kittel@ohioattorneygeneral.gov
                             jennifer.pratt@ohioattorneygeneral.gov

                             Counsel for Plaintiff Ohio


                             Caleb J. Smith
                             Assistant Attorney General
                             Consumer Protection Unit
                             Office of the Oklahoma Attorney General
                             313 NE 21st St
                             Oklahoma City, OK 73105
                             Tel: (405) 522-1014
                             Caleb.Smith@oag.ok.gov

                             Counsel for Plaintiff Oklahoma




                               16
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 17 of 20




                             Cheryl Hiemstra
                             Tim D. Nord
                             Oregon Department of Justice
                             1162 Court St NE
                             Salem, OR 97301
                             503-934-4400
                             cheryl.hiemstra@doj.state.or.us
                             tim.nord@doj.state.or.us

                             Counsel for Plaintiff Oregon


                             Tracy W. Wertz
                             Joseph S. Betsko
                             Norman W. Marden
                             Pennsylvania Office of Attorney General
                             Strawberry Square
                             Harrisburg, PA 17120
                             Tel: (717) 787-4530
                             jbetsko@attorneygeneral.gov
                             twertz@attorneygeneral.gov
                             nmarden@attorney general.gov

                             Counsel for Plaintiff Pennsylvania


                             Johan M. Rosa Rodríguez
                             Assistant Attorney General
                             Antitrust Division
                             Puerto Rico Department of Justice
                             PO Box 9020192
                             San Juan, Puerto Rico 00902-0192
                             Tel: (787) 721-2900, ext. 1201
                             jorosa@justicia.pr.gov

                             Counsel for Plaintiff Puerto Rico


                             Steven N. Provazza
                             Rhode Island Office of the Attorney General
                             150 South Main Street
                             Providence, RI 02903
                             Tel: (401) 274-4400
                             sprovazza@riag.ri.gov

                             Counsel for Plaintiff Rhode Island



                               17
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 18 of 20




                             Yvette K. Lafrentz
                             Office of The Attorney General of South
                             Dakota
                             1302 E. Hwy 14, Suite1
                             Pierre, SD 57501
                             605-773-3215
                             yvette.lafrentz@state.sd.us

                             Counsel for Plaintiff South Dakota


                             Ryan G. Kriger
                             Office of The Attorney General of Vermont
                             109 State St.
                             Montpelier, VT 05609
                             802-828-3170
                             ryan.kriger@vermont.gov

                             Counsel for Plaintiff Vermont


                             Sarah Oxenham Allen
                             Tyler Timothy Henry
                             Office of the Attorney General of Virginia
                             Antitrust Unit/Consumer Protection Section
                             202 N. 9th Street
                             Richmond, VA 23219
                             804-786-6557
                             soallen@oag.state.va.us
                             thenry@oag.state.va.us

                             Counsel for Plaintiff Virginia


                             Amy Hanson
                             Washington State Attorney General
                             l 800 Fifth Avenue, Suite 2000
                             Seattle, WA 98104
                             206-464-5419
                             amy.hanson@atg.wa.gov

                             Counsel for Plaintiff Washington




                               18
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 19 of 20




                             Douglas Lee Davis
                             Tanya L. Godfrey
                             Office of Attorney General
                             State of West Virginia
                             P.O. Box 1789
                             812 Quarrier Street, 1st Floor
                             Charleston, WV 25326
                             304-558-8986
                             doug.davis@wvago.gov
                             tanya.l.godfrey@wvago.gov

                             Counsel for Plaintiff West Virginia


                             Benjamin Mark Burningham
                             Amy Pauli
                             Wyoming Attorney General's Office
                             2320 Capitol Avenue
                             Kendrick Building Cheyenne, WY 82002
                             (307) 777-6397
                             ben.burningham@wyo.gov
                             amy.pauli@wyo.gov

                             Counsel for Plaintiff Wyoming


                             WILLIAMS & CONNOLLY LLP

                             By: /s/ John E. Schmidtlein
                             John E. Schmidtlein (D.C. Bar No. 441261)
                             Benjamin M. Greenblum (D.C. Bar No.
                             979786)
                             Colette T. Connor (D.C. Bar No. 991533)
                             725 12th Street, NW
                             Washington, DC 20005
                             Tel: 202-434-5000
                             jschmidtlein@wc.com
                             bgreenblum@wc.com
                             cconnor@wc.com




                               19
Case 1:20-cv-03010-APM Document 216 Filed 09/15/21 Page 20 of 20




                             WILSON SONSINI GOODRICH & ROSATI P.C.
                             Susan A. Creighton (D.C. Bar No. 978486)
                             Franklin M. Rubinstein (D.C. Bar No.
                             476674)
                             Wendy W.H. Waszmer
                             1700 K St, NW
                             Washington, DC 20006
                             Tel: 202-973-8800
                             screighton@wsgr.com
                             frubinstein@wsgr.com
                             wwaszmer@wsgr.com

                             ROPES & GRAY LLP
                             Mark S. Popofsky (D.C. Bar No. 454213)
                             2099 Pennsylvania Avenue, NW
                             Washington, DC 20006
                             Tel: 202-508-4624
                             Mark.Popofsky@ropesgray.com

                             Counsel for Defendant Google LLC




                               20
